Citation Nr: 0609060	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-39 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to September 
1965.  He died in October 2003.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, denying the appellant's claim 
seeking entitlement to service connection for the cause of 
the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date if service connection is granted on 
appeal, and it is 


unclear whether the RO has requested "that the claimant 
provide any evidence in the claimant's possession that 
pertains to [his] claim."  38 C.F.R. § 3.159(b)(1).  On 
remand, VA must do so. 

In the present case, the appellant contends that the 
veteran's service-connected arthritis contributed to his 
death in that the pain medication he was given for his 
arthritis lead to uncontrollable high blood pressure and 
cardiovascular disease, which ultimately caused his fatal 
heart attack.  The certificate of death shows that the 
veteran died of cardiopulmonary arrest and acute myocardial 
infarction while being treated in the emergency room at 
Fairview Park Hospital in Dublin, Georgia.  No autopsy was 
performed.  

The veteran had been service-connected for arthritis of his 
left knee, a total knee replacement, low back strain with 
arthritis, and arthritis of both hips.  The appellant 
reported that the veteran's treating VA cardiologist said his 
high blood pressure was caused by the medication given to him 
for pain due to his arthritis.  The veteran was seen for 
treatment at VA Medical Centers in Dublin and Augusta, 
Georgia and Bay Pines and Tampa, Florida.  The most recent 
medical record in the claims file is from June 2003.

The Board notes that the duty to assist includes obtaining 
pertinent medical records and a medical opinion when 
necessary for an adequate determination.  The claims file 
does not contain any medical records after June 2003, 
including those for the veteran's terminal hospitalization.  
On remand, the RO should ask the appellant to identify any VA 
and non-VA health care providers that had treated the veteran 
after June 2003.  She should be asked to sign a separate VA 
Form 21-4142, Authorization for Release of Information, for 
each non-VA doctor or hospital where he was treated, 
particularly for Fairview Park Hospital in Dublin, Georgia, 
where the veteran died.  The Board reminds the appellant that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Also, a medical opinion 
should be sought regarding whether the pain medication for 
the veteran's service-connected arthritis contributed to his 
death. 


Accordingly, the case is REMANDED for the following actions:

1.  The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the appellant a corrective notice, 
that: (1) explains the information or 
evidence needed to establish an effective 
date, if service connection for cause of 
the veteran's death is granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006); 
(2) informs her of what she needs to 
provide; (3) what information VA has or 
will provide; and (4) requests or tells 
the appellant to provide any evidence in 
her possession that pertains to her claim.  
The claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issue on 
appeal.

2.  VA should ask the appellant to 
identify all health care providers who 
treated the veteran after June 2003 and to 
sign release forms for each.  VA should 
then attempt to obtain the terminal 
hospital records from Fairview Park 
Hospital in Dublin, Georgia and any other 
medical records identified by the 
appellant.  If records are unavailable, 
please have the provider so indicate.



3.  After completion of 1 and 2 above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran's claims file to be reviewed by an 
appropriate specialist so as to express an 
opinion as to whether a disease or injury 
incurred in service caused or contributed 
to the ultimate cause of the veteran's 
death.  Additionally, the examiner should 
furnish an opinion with supporting 
rationale, as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the pain medication given to 
the veteran for his service-connected 
arthritis caused, hastened, or 
substantially and materially contributed 
to his death.  The examiner should clearly 
outline the rationale and discuss the 
medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  After completion of the above, VA 
should readjudicate the appellant's claim.  
If any determination remains unfavorable 
to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action until so 
informed.  The purpose of this remand is to ensure compliance 
with due process and to further develop the claim.  





The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

